In the United States Court of Federal Claims
                                            No. 10-272V

     This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because It
                           Does Not Add Significantly to the Body of Law.

                                 (Filed Under Seal: May 18, 2015)

                                       Reissued: June 9, 2015 1
                                             __________

 NATALIE ROWAN,                                  *
                                                 *
                         Petitioner,             *
                                                 *
             v.
                                                 *
 SECRETARY OF HEALTH AND                         *
 HUMAN SERVICES,                                 *
                                                 *
                         Respondent.
                                                 *
                                             _________

                                              OPINION
                                             __________

ALLEGRA, Judge:

        Petitioner, Natalie Rowan (petitioner), seeks review of a decision issued by a special
master denying her vaccination injury compensation. Petitioner brought this action pursuant to
the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 300aa-34 (2006),
alleging that she suffered injuries including headaches, abdominal pain, and difficulty walking
brought about by the Human Papillomavirus (HPV) vaccine. On review, Special Master Nora
Beth Dorsey denied compensation, finding that Ms. Rowan’s illness was not attributable to her
receiving the HPV vaccine. For the reasons that follow, this court affirms that decision.

I.       BACKGROUND

         A brief recitation of the facts provides necessary context.



         1
         An unredacted version of this opinion was issued under seal on May 18, 2015. The
parties were given an opportunity to propose redactions, but no such proposals were made.
Nevertheless, the court has incorporated some minor changes into this opinion.
        Petitioner was born on October 11, 1995. Other than asthma, Ms. Rowan was a healthy
child. In 2005, she began complaining of headaches. On December 7, 2005, those headaches
were associated with an upper respiratory infection; two years later, on March 6, 2007, the
headaches were associated with abdominal pain and strep pharyngitis.

       On August 21, 2007, Ms. Rowan received her first of three HPV vaccines from her
primary care provider, Dr. Joanne Fogarty. She reported no adverse effects after this
vaccination. On November 12, 2007, Ms. Rowan received her second HPV vaccination. On
November 21, 2007, petitioner complained to Dr. Fogarty of a headache and stomach ache, and
was diagnosed with a viral syndrome. On May 15, 2008, Ms. Rowan visited Dr. Fogarty again,
complaining of “headaches since Monday.” Dr. Fogarty’s notes indicate that Ms. Rowan’s
menses had begun two months prior, and that her father had a history of migraines. On July 14,
2008, Ms. Rowan received her third and final HPV vaccination.

       On September 24, 2008, Ms. Rowan visited Dr. Fogarty, complaining of a sore throat,
and was diagnosed with pharyngitis. Dr. Fogarty also noted Ms. Rowan’s prior history of
headaches. On October 20, 2008, petitioner saw Dr. Fogarty again, complaining of a sore throat,
continued nasal congestion, and increased fatigue. On October 28, 2008, Ms. Rowan
complained of an ongoing headache, and again on November 3, 2008, and November 14, 2008.

       On December 30, 2008, Ms. Rowan visited Dr. Karen Powers, a neurologist. Her father
described to Dr. Powers that Ms. Rowan had a history of migraines beginning with her first
menstrual cycle in March of 2008. Ms. Rowan’s father also indicated that since October of
2008, Ms. Rowan was complaining of headaches, and the severity of the headaches was causing
his daughter to miss school. Dr. Powers diagnosed Ms. Rowan with chronic daily headache.

       In May of 2009, Ms. Rowan’s father filed a Vaccine Adverse Event Reporting System
(VAERS) report on behalf of Ms. Rowan. Later that year, Ms. Rowan continued to visit Dr.
Fogarty, complaining of headaches. She visited other doctors regarding her headaches, including
doctors at the Albany Medical Center, Dr. Charles Argoff, and Dr. Joanne Porter, a pediatric
hematologist. In January of 2010, Ms. Rowan visited Dr. Powers again, whose notes indicate
that Ms. Rowan’s symptoms had “evolved into multiple somatic complaints of headache, leg
weakness, difficulty walking, gastrointestinal pain, and what appears to be depression.”

        Over time, Ms. Rowan saw numerous physicians, including neurologists, an infectious
disease specialist, a physical medicine rehabilitation specialist, a pain management specialist, a
hematologist and oncologist, and a Lyme disease specialist. Ms. Rowan underwent numerous
tests and evaluations, including a negative Lyme test and cervical spine x-ray, as well as the
following tests that proved normal: a sinus and head computerized tomography (CT) scan, a
magnetic resonance imaging (MRI) of the brain, a magnetic resonance (MR) angiography of the
head, a MR venogram of the head, a MRI of the spine, an electromyography (EMG), and lab
results from a lumbar puncture. Her doctors prescribed a variety of drugs, including Imitrex,
Fiorcet, Topamax, naproxen, hydrocodone, butalbital APAP, and cyclobenzaprine. None
provided any relief. By March of 2010, Ms. Rowan was limited to a wheelchair, unable to walk
on her own.


                                               -2-
       In the summer of 2010, Ms. Rowan’s father obtained advice from Lloyd Phillips, an
attorney, who had been referred by another parent who alleged her daughter had been injured by
the HPV vaccine. Mr. Phillips recommended an extensive vitamin regimen and a specialized
diet. Ms. Rowan followed Mr. Phillips’ recommendations, and within a matter of weeks, her
condition was improving. By the middle of 2011, Ms. Rowan was “like her old self.”

        On May 3, 2010, Ms. Rowan’s father filed a petition on her behalf against the Secretary
of Health and Human Services. 2 On January 14-16, 2014, an entitlement hearing was held in
front of Special Master Dorsey. At that hearing, Ms. Rowan’s expert witness, Dr. Yehuda
Shoenfeld, argued that she was affected by Autoimmune Syndrome Induced by Adjuvants
(ASIA), the “chronic stimulation of the immune system” which causes autoimmune disease. Dr.
Shoenfeld testified that in some patients experiencing ASIA, adverse reactions can occur after
days, weeks, or years. By comparison, respondent put forth three expert witnesses: (i) Dr.
James L. Whitton testified that ASIA is not a generally accepted medical theory and that
aluminum adjuvants do not cause injury; (ii) Dr. Edward W. Cetaruk testified regarding the
safety of aluminum as an adjuvant and how aluminum functions in the human body; and (iii) Dr.
Stephen J. McGeady testified that the HPV vaccine did not cause Ms. Rowan’s injuries, as her
headaches pre-dated her receipt of the HPV vaccine, her diagnostic tests were normal, and there
was no evidence of her having an autoimmune disease. Dr. McGeady additionally testified that
the temporal relationship between Ms. Rowan’s vaccinations and her symptoms was no
indication that the vaccine caused her injury. 3

        On December 8, 2014, the special master issued an opinion denying compensation. 4 The
special master found that Ms. Rowan was treated for, and diagnosed with, headaches, but she
had not presented preponderant evidence of chronic fatigue syndrome or any other injury. The
special master found that Dr. Shoenfeld “failed to provide persuasive or reliable evidence to
support his [ASIA] theory” and had conceded the ASIA theory is not proven and relied upon
faulty medical studies. The special master likewise found it persuasive that none of Ms.
Rowan’s physicians had diagnosed her with symptoms of aluminum toxicity, there was no
evidence of chronic stimulation of her immune system, her diagnostic tests were primarily
normal, and her condition did not progress to an autoimmune disease. In addition, the special
master found a temporal relationship of “days to weeks to years,” was not a medically
appropriate timeframe. Based on the foregoing, the special master concluded that Ms. Rowan
had not proven that the vaccine had caused her injury.




       2
           The petition was later amended when petitioner reached the age of majority.
       3
         None of the physicians providing evidence and testimony in this case treated or
examined petitioner.
       4
        The special master issued a published version of the opinion on December 30, 2014.
See Rowan v. Sec’y of Health & Human Servs., 2014 WL 7465661 (Fed. Cl. Dec. 8, 2014).

                                               -3-
       On January 7, 2015, petitioner filed a timely motion for review of the special master’s
decision denying compensation. On February 4, 2015, respondent filed its response to the
motion. Argument on this motion is unnecessary.

II.    DISCUSSION

        Under the Vaccine Act, this court may review a special master’s decision upon the timely
request of either party. See 42 U.S.C. § 300aa-12(e)(1)-(2). In that instance, the court may:
“(A) uphold the findings of fact and conclusions of law . . . ; (B) set aside any findings of fact or
conclusion of law . . . found to be arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law . . . , or; (C) remand the petition to the special master for further action in
accordance with the court’s direction.” Id. at § 300aa-12(e)(2)(A)-(C). Findings of fact and
discretionary rulings are reviewed under an “arbitrary and capricious” standard, while legal
conclusions are reviewed de novo. Munn v. Sec’y of Health & Human Servs., 970 F.2d 863, 870
n.10 (Fed. Cir. 1992); Doyle ex rel. Doyle v. Sec’y of Health & Human Servs., 92 Fed. Cl. 1, 5
(2010). 5 Under the arbitrary and capricious standard, “reversible error is ‘extremely difficult to
demonstrate’ if the special master ‘has considered the relevant evidence of record, drawn
plausible inferences and articulated a rational basis for the decision.’” Lampe v. Sec’y of Health
& Human Servs., 219 F.3d 1357, 1360 (Fed. Cir. 2000) (citing Hines ex rel. Sevier v. Sec’y of
Dep’t of Health & Human Servs., 940 F.2d 1518, 1528 (Fed. Cir. 1991)).

        The preponderance standard requires a petitioner to demonstrate that it is “more likely
than not” that the vaccine at issue caused her injury. Moberly v. Sec’y of Health & Human
Servs., 592 F.3d 1315, 1322 (Fed. Cir. 2010). Proof of medical certainty is not required.
Bunting v. Sec’y of Health & Human Servs., 931 F.2d 867, 873 (Fed. Cir. 1991). In particular, a
petitioner must demonstrate that the vaccine was “not only [the] but-for cause of the injury but
also a substantial factor in bringing about the injury.” Moberly, 592 F.3d at 1321 (quoting
Shyface v. Sec’y of Health & Human Servs., 165 F.3d 1344, 1352 (Fed. Cir. 1999)); Pafford v.
Sec’y of Health & Human Servs., 451 F.3d 1352, 1355 (Fed. Cir. 2006), cert. denied, 551 U.S.
1102 (2007). To determine if the petitioner has carried her burden, the special master must
assess “the record as a whole” and may not make an entitlement decision in her favor based
solely on her own claims “unsubstantiated by medical records or by medical opinion.” 42 U.S.C.
§ 300aa–13(a)(1). It is the special master in vaccine cases who weighs “the persuasiveness of
particular evidence . . . [and] assess[es] the reliability of testimony, including expert testimony.”
Moberly, 592 F.3d at 1325; see also Moriarty ex rel. Moriarty v. Sec’y of Health & Human
Servs., 120 Fed. Cl. 102, 106 (2015).

       Petitioner seeks recovery in this case for an “off-Table” injury, that is, an injury caused
by a vaccine other than those injuries listed on the Vaccine Injury Table, 42 U.S.C. § 300aa-
14(a). In off-Table injuries, claimants must show causation in fact by a preponderance of the

       5
         See also Saunders v. Sec’y of Health & Human Servs., 25 F.3d 1031, 1033 (Fed. Cir.
1994); Savin ex rel. Savin v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 315 (2008).
Similar principles apply to this court’s review of findings made by special masters in rulings on a
motion for relief from judgment under RCFC 60. See RCFC App. B, Vaccine Rule 36(b)(7).

                                                -4-
evidence. 42 U.S.C. §§ 300aa-11(c)(1)(C)(ii), 300aa-13(a)(1)(A); see also Moberly, 592 F.3d at
1321. The Federal Circuit summarized the claimant’s evidentiary burden associated with off-
Table cases in Althen v. Secretary of Health & Human Services, 418 F.3d 1274, 1278 (Fed. Cir.
2005), holding that she must establish by preponderant evidence:

       (1) a medical theory causally connecting the vaccination and the injury;

       (2) a logical sequence of cause and effect showing that the vaccination was the
           reason for the injury; and

       (3) a proximate temporal relationship between vaccination and injury.

These factors are now commonly referred to as the three Althen prongs. See Moriarty, 120 Fed.
Cl. at 105; Deribeaux ex rel. Deribeaux v. Sec’y of Health & Human Servs., 717 F.3d 1363, 1367
(Fed. Cir. 2013); Mosley v. Sec’y of Health & Human Servs., 119 Fed. Cl. 734, 742 (2015).

        The special master found petitioner failed to establish any of the three Althen prongs by
preponderant evidence. Petitioner challenges all three of these determinations. Causation in fact
is proved by a petitioner who satisfies each of the Althen factors by preponderant evidence.
Althen, 418 F.3d at 1278; see also Shyface, 165 F.3d at 1352-53; Hirmiz v. Sec’y of Health &
Human Servs., 119 Fed. Cl. 209, 216 (2014). Expanding on these criteria for establishing
causation, the Federal Circuit stated that “[a] persuasive medical theory is demonstrated by proof
of a logical sequence of cause and effect showing that the vaccination was the reason for the
injury, the logical sequence being supported by reputable medical or scientific explanation, i.e.
evidence in the form of scientific studies or expert medical testimony.” Althen, 418 F.3d at 1278
(citation omitted) (internal quotations omitted); see also Hirmiz, 119 Fed. Cl. at 216.

        In proving the first Althen prong, a petitioner must demonstrate a medical theory that is
“supported by ‘reputable medical or scientific explanation,’ i.e., ‘evidence in the form of
scientific studies or expert medical testimony.’” Althen, 418 F.3d at 1278 (quoting Grant v.
Sec’y of Health & Human Servs., 956 F.2d 1144, 1148 (Fed. Cir. 1992)); see also Simanski v.
Sec’y of Health & Human Servs., 671 F.3d 1368, 1384 (Fed. Cir. 2012). “Although . . . a
medical theory may be supported by expert medical testimony, the mere existence of such
testimony is insufficient to satisfy the burden of showing a ‘persuasive’ medical theory – this
theory must also preponderate.” Taylor v. Sec’y of Health & Human Servs., 108 Fed. Cl. 807,
819 (2013). 6 Once the petitioner has made a prima facie case of causation, “the burden shifts to
the government to prove by a preponderance of the evidence that the petitioner’s injury is due to
factors unrelated to the administration of the vaccine . . . .” de Bazan v. Sec’y of Health &


       6
          See also Langland v. Sec’y of Health & Human Servs., 109 Fed. Cl. 421, 441 (2013) (a
reputable medical or scientific explanation “may require an explanation of the steps by which the
vaccination was believed to result in the harm, so that what was actually observed by treating
physicians may be compared to the posited process and the appropriateness of the time frame
involved could be determined”).

                                               -5-
Human Servs., 539 F.3d 1347, 1352 (Fed. Cir. 2008) (citation omitted) (internal quotation
omitted). Here, however, the evidence plainly indicated that petitioner did not demonstrate that a
medical theory supported her case.

        The special master determined that “Dr. Shoenfeld failed to provide persuasive or reliable
evidence to support his theory.” Petitioner asserts Dr. Shoenfeld’s “ASIA” theory – that the
aluminum adjuvants in the HPV vaccine brought on petitioner’s illness – is medically accepted
and a plausible theory for how the HPV vaccine caused petitioner’s injuries. But, the special
master found that Dr. Shoenfeld was unable to explain adequately how the ASIA theory
functions. For example, Dr. Shoenfeld was unable to explain whether the aluminum-adjuvant or
the virus-like particles in the vaccine cause injury. 7 He conceded that ASIA is not a proven
theory – and respondent’s expert, Dr. Whitton, persuasively testified regarding the safety of
aluminum adjuvants while refuting a number of Dr. Shoenfeld’s contentions. Dr. Cetaruk
corroborated critical aspects of Dr. Whitton’s testimony regarding the safety of aluminum in the
human body and how the aluminum in an adjuvant is excreted naturally from the body.

        Petitioner asserts that Dr. Cetaruk was unqualified to assess Dr. Shoenfeld’s medical
theory because Dr. Cetaruk never published in the field of vaccine injury. The record, however,
indicates otherwise. The special master’s role, as the factfinder, is to weigh the evidence and
assess the testimony, including the credibility of the expert witnesses. In vaccine cases, like any
other case involving an expert witness, “[a]ssessments as to the reliability of expert testimony
often turn on credibility determinations, particularly . . . where there is little supporting evidence
for the expert’s opinion.” Moberly, 592 F.3d at 1325-26; see also de Bazan, 539 F.3d at 1353-
54; Pafford, 451 F.3d at 1359. Special masters in vaccine cases “are entitled – indeed, expected
– to make determinations as to the reliability of the evidence presented to them and, if
appropriate, as to the credibility of the persons presenting that evidence.” Moberly, 592 F.3d at
1326. The court finds that the special master assessed the evidence and the expert testimony, and
articulated a rational basis for her decision.

        Petitioner argues that defendant’s expert witnesses were not qualified to critique Dr.
Shoenfeld’s theory because neither Dr. Cetaruk nor Dr. Whitton reviewed Ms. Rowan’s medical
records, and thus were “not in the best position to make a determination whether Dr. Shoenfeld’s
theory is credible.” But, in arguing otherwise, petitioner totally confuses the first and second
Althen prongs. The first prong, the medical theory prong, requires a showing of general
causation. See Veryzer v. Sec’y of Health & Human Servs., 100 Fed. Cl. 344, 352 (2011), aff’d,
475 Fed. Appx. 765 (Fed. Cir. 2012); Contreras v. Sec’y of Health & Human Servs., 2015 WL
2124751, at *14 (Fed. Cl. May 6, 2015). General causation is not petitioner specific, but rather
is a “medical theory causally connecting the vaccination and the injury,” as Althen describes.
Thus, in refuting Dr. Shoenfeld’s ASIA theory, respondent’s expert witnesses did not have to

       7
         The special master found that Dr. Shoenfeld relied upon several studies that did not
support his medical theory. One of those studies was the Reeves study. The adjuvant in that
study was not aluminum, but rather pristane, a toxic substance. Other studies involving
aluminum adjuvants focused on serious neurological side effects. Petitioner, however, did not
seek compensation for a vaccine-related neurological disorder.

                                                -6-
review petitioner’s medical records. Dr. McGeady, respondent’s expert for the second Althen
prong, did review petitioner’s medical records. Thus, the fact that Drs. Cetaruk and Whitton did
not review petitioner’s medical records provided no basis for the special master to discredit their
testimony or for this court to find that her determination was arbitrary, capricious, or contrary to
law.

        Turning to Althen’s second prong, the court next must consider whether there was “a
logical sequence of cause and effect showing that the vaccination was the reason for the injury”
by a preponderance of the evidence. Althen, 418 F.3d at 1278; see also Deribeaux, 717 F.3d at
1367; Pafford, 451 F.3d at 1355. In order to prevail on this prong, the petitioner must show “that
the vaccine was not only a but-for cause of the injury but also a substantial factor in bringing
about the injury.” Althen (quoting Shyface, 165 F.3d at 1352). In Capizzano v. Secretary of
Health & Human Services, 440 F.3d 1317, 1326 (Fed. Cir. 2006), the Federal Circuit stated, “‘[a]
logical sequence of cause and effect’ means what it sounds like – the claimant’s theory of cause
and effect must be logical. Congress required that, to recover under the Vaccine Act, a claimant
must prove by a preponderance of the evidence that the vaccine caused his or her injury.” See
also Simanski v. Sec’y of Health & Human Servs., 115 Fed. Cl. 407, 439 (2014), aff’d, 2015 WL
795060 (Fed. Cir. Feb. 26, 2015); Isaac v. Sec’y of Health & Human Servs., 108 Fed. Cl. 743,
765, aff’d, 540 Fed. Appx. 999 (Fed. Cir. 2013).

        The special master found that petitioner did not show preponderant evidence that the
HPV vaccine caused her injury. The special master focused on petitioner’s lack of an adjuvant-
induced illness. But, petitioner exhibited no symptoms of aluminum toxicity and she showed no
evidence of macrophagic myofasciitis syndrome (MMF). 8 Importantly, none of her doctors
diagnosed her with any adjuvant-induced illness or chronic fatigue syndrome. 9 Not one of
petitioner’s many physicians attributed her illness to the HPV vaccine.

       Dr. Shoenfeld’s medical theory is predicated on the idea that an individual experiencing
ASIA suffers from an autoimmune disorder. According to Dr. Shoenfeld, in order to “develop
autoimmune disease or chronic fatigue,” an individual must have a genetic predisposition to
develop that condition. Petitioner attempts to argue that she must have had a genetic
predisposition because she “clearly developed a genetic disease.” However, the evidence does
not support this – none of the evidence showed that she was genetically predisposed to
developing an autoimmune disorder. 10 Dr. Shoenfeld contended that this was indicative of

       8
          In a study Dr. Shoenfeld relied upon, individuals who received an aluminum adjuvant
suffered from MMF. Ms. Rowan did not have MMF, nor did she exhibit any lesion that is
typical on patients who have MMF and have received aluminum adjuvants.
       9
          For purposes of Althen’s second prong, petitioner argues that she developed a genetic
disease, specifically chronic fatigue syndrome. However, in her injury determination, the special
master found that petitioner had not presented preponderant evidence of chronic fatigue
syndrome.
       10
           The vast majority of diagnostic tests were normal. The one abnormality was a white
blood cell count of 3.2, with elevated lymphocytes in September of 2009.

                                                -7-
stimulation of petitioner’s immune system as a result of the vaccination, while Dr. McGeady
determined that the results were because of a viral infection. The special master found Dr.
McGeady’s explanation more credible. The court finds no reason why the special master’s
finding is arbitrary or capricious.

        Finally, insofar as the last of the Althen factors applies, petitioner must demonstrate, by a
preponderance of evidence, “a proximate temporal relationship between vaccination and injury.”
Althen, 418 F.3d at 1278; see also Contreras, 2015 WL 2124751, at *12. The Federal Circuit
emphasized the importance of a temporal relationship in Pafford, 451 F.3d at 1358, when it
noted that, “without some evidence of temporal linkage, the vaccination might receive blame for
events that occur weeks, months, or years outside of the time in which scientific or
epidemiological evidence would expect an onset of harm.” See also Mosley, 119 Fed. Cl. at
742. Requiring evidence of strong temporal linkage is consistent with the third requirement
articulated in Althen because “[e]vidence demonstrating petitioner’s injury occurred within a
medically acceptable time frame bolsters a link between the injury alleged and the vaccination at
issue under the ‘but-for’ prong of the causation analysis.” Pafford, 451 F.3d at 1358 (citing
Capizzano, 440 F.3d at 1326). 11

        In this regard, the special master found that Dr. Shoenfeld “failed to provide a medically
appropriate timeframe for onset given his proposed theory.” For his medical theory, Dr.
Shoenfeld contends that days, months or years – essentially any amount of time between
vaccination and onset of symptoms – is consistent with his medical theory. Yet, the special
master found that Dr. Shoenfeld was unable to offer any real support for his opinion. According
to Dr. Shoenfeld, patients with ASIA typically experience an immediate allergic reaction to the
vaccine, followed by chronic stimulation of the immune system. The special master found that

       11
            The Federal Circuit further adumbrated,

       [i]f, for example, symptoms normally first occur ten days after inoculation but
       petitioner’s symptoms first occur several weeks after inoculation, then it is
       doubtful the vaccination is to blame. In contrast, if symptoms normally first
       occur ten days after inoculation and petitioner’s symptoms do, in fact, occur
       within this period, then the likelihood increases that the vaccination is at least a
       factor. Strong temporal evidence is even more important in cases involving
       contemporaneous events other than the vaccination, because the presence of
       multiple potential causative agents makes it difficult to attribute “but-for”
       causation to the vaccination. After all, credible medical expertise may postulate
       that any of the other contemporaneous events may have been the sole cause of the
       injury.

Pafford, 451 F.3d at 1358; see also Walther v. Sec’y of Health & Human Servs., 485 F.3d 1146,
1150 (Fed. Cir. 2007); Simanski, 115 Fed. Cl. at 440; Isaac, 108 Fed. Cl. at 765.




                                                -8-
petitioner did not experience an allergic reaction to her first or second vaccination. Dr.
Shoenfeld was unable to explain this inconsistency with his medical theory.

        Instead, petitioner offers no reason why the special master erred. Rather, petitioner
argues that the adjuvant, and the toxicity, in petitioner’s body amassed as she received the
second and third vaccinations, leading to headaches of a “totally different scope and character”
than the ones petitioner experienced before receiving the vaccine. The special master determined
that Dr. Shoenfeld gave no explanation why the onset of ASIA is so variable, and why a
timeframe of three months, in petitioner’s case, was appropriate. While the court does not
disagree that Ms. Rowan had severe headaches around the time she was receiving the HPV
vaccine, this is no reason to disturb the special master’s finding.

       Petitioner was required to show the special master erred in her findings on all three of the
Althen prongs. The court finds no such error, and thus need go no further. Applying the
pertinent evidentiary standard, the court concludes that the special master’s findings were
supported by substantial evidence and were neither arbitrary or an abuse of discretion.

III.   CONCLUSION

         The court will not gild the lily. For the reasons stated, the court DENIES petitioner’s
motion for review. The decision of the special master is sustained. The Clerk’s Office is directed
to enter FINAL JUDGMENT in accordance with the special master’s decision of December 8,
2014. 12

       IT IS SO ORDERED.


                                                              s/Francis M. Allegra
                                                              Francis M. Allegra
                                                              Judge




       12
          This opinion shall be unsealed, as issued, after June 1, 2015, unless the parties,
pursuant to Vaccine Rule 18(b), identify protected and/or privileged materials subject to
redaction prior to that date. Said materials shall be identified with specificity, both in terms of
the language to be redacted and the reasons therefor.

                                                -9-